Citation Nr: 0723585	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
chronic, undifferentiated type schizophrenia and, if so, 
whether service connection is now warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
glucose 6 phosphate dehydrogenase (G6PD) deficiency, claimed 
as anemia, and, if so, whether service connection is now 
warranted.  

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for a renal condition, 
claimed as renal failure secondary to G6PD deficiency.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for entitlement to service connection for 
chronic, undifferentiated type schizophrenia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1971 RO rating decision denied the 
claims for service connection for a nervous condition and an 
anemia condition on the basis that a nervous condition was 
not incurred in or aggravated by service and the veteran's 
anemic condition was developmental and not a disability for 
which compensation could be paid.  

2.  Additional evidence submitted since December 1971 on the 
issue of service connection for chronic, undifferentiated 
type schizophrenia is new and material as it cures the 
previous evidentiary defect at the time of the RO's 1971 
decision.  

3.  The evidence submitted since the RO's December 1971 
rating decision on the issue of service connection for G6PD 
deficiency, claimed as anemia, is not new and material as it 
remains devoid of medical evidence suggesting that the 
veteran has a compensable disability.  

4.  There is no medical evidence of record to establish that 
the veteran has malaria.

5.  There is no medical evidence of record to establish that 
the veteran has a renal condition.  


CONCLUSIONS OF LAW

1.  The RO's December 1971 decision denying service 
connection for a nervous condition and an anemia condition is 
final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.118 (b), 19.153 (1971).

2.  The evidence added to the record subsequent to the RO's 
December 1971 rating decision denying service connection for 
a nervous condition is new and material; the claim for 
service connection for chronic, undifferentiated type 
schizophrenia is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  New and material evidence has not been received since 
December 1971 to reopen the claim of entitlement to service 
connection for G6PD deficiency, claimed as anemia.  
38 U.S.C.A. §§ 1154, 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2006).

4.  The criteria for service connection for malaria have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  The criteria for service connection for a renal 
condition, claimed as renal failure secondary to G6PD 
deficiency have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	New and material claims

The veteran seeks to establish service connection for 
chronic, undifferentiated type schizophrenia and G6PD 
deficiency, claimed as anemia.  See April 2004 and June 2004 
VA Forms 21-4138.  The RO declined to reopen the claims and 
continued the denials issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the San Juan, Puerto Rico, RO in 
December 1971 denied the claims for entitlement to service 
connection for a nervous condition and an anemia condition on 
the basis that a nervous condition was not incurred in or 
aggravated by service and the veteran's anemic condition was 
developmental and not a disability for which compensation 
could be paid.  The RO notified the veteran of this decision 
by letter dated December 28, 1971.  He filed a timely notice 
of disagreement (NOD) and the RO issued a statement of the 
case (SOC), but he did not file a timely appeal.  See 
38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. § 19.118 (b) (1971) 
(a substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 1-
year period from the date of mailing of notification of the 
determination being appealed, whichever is later).  An 
unappealed determination of the agency of original 
jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).

The veteran filed claims to reopen in April 2004 and June 
2004, and this appeal ensues from the September 2004 and 
August 2005 rating decisions issued by the San Juan, Puerto 
Rico, RO, which declined to reopen the claims and continued 
the previous denials.  As a general rule, once a claim has 
been disallowed, that claim shall not thereafter be reopened 
and allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Congenital or 
developmental defects are not considered diseases or injuries 
under applicable law.  See 38 C.F.R. § 3.303(c) (2006).  

Evidence before the RO in December 1971 related to the 
veteran's claim for an anemia condition included the 
veteran's service medical records, which reveal that in April 
1971, the veteran noted headaches, weakness, dizziness, 
nausea and vomiting on occasion.  Laboratory examination 
discovered that the veteran had deficiency of glucose-6 
phosphate dehydrogenase and that he had been taking malaria 
prophylaxis which consisted of Primaquine.  He was air 
evacuated in May 1971 and remained in the hospital until June 
1971; he was diagnosed with stable G6PD deficiency.  See May 
1971 clinical record narrative summary from U.S. Walson Army 
Hospital.  Hemolytic anemia was found to be associated with 
G6PD deficiency.  See May 1971 clinical record physical 
examination.  

Evidence added to the record since the RO's 1971 decision 
related to the veteran's claim for G6PD deficiency, claimed 
as anemia, is devoid of reference to treatment for this 
condition.  In an April 2004 report, Dr. F.H. Lugo Gutierrez 
indicates that the veteran continues to suffer from G6PD 
deficiency as well as hemolytic anemia, secondary to G6PD 
deficiency.  This medical evidence is new in the sense that 
it was not previously of record.  It is not, however, 
considered material to the question at hand as it does not 
indicate that the veteran's G6PD deficiency with hemolytic 
anemia is a disability for which compensation can be granted 
rather than a congenital or developmental disorder.  As this 
evidence does not cure the previous evidentiary defect at the 
time of the December 1971 rating decision, the Board finds 
that the veteran has failed to submit new and material 
evidence to reopen the claim for entitlement to service 
connection for G6PD deficiency, claimed as anemia, and the 
claim to reopen must be denied.

Evidence before the RO in December 1971 related to the 
veteran's claim for a nervous condition included the 
veteran's service medical records, which are devoid of 
complaint of, or treatment for, any psychological problems.  
At the time of his discharge from service, the veteran denied 
any depression or excessive worry and nervous trouble of any 
sort, and a psychiatric clinical evaluation was normal.  See 
June 1971 report of medical examination.  The post-service 
medical evidence available to the RO in December 1971 
revealed that the veteran was suffering from anxiety neurosis 
with depressive features.  See July 1971 medical certificate 
and history; October 1971 VA psychiatric examination.  There 
was no indication that anxiety neurosis was incurred in or 
aggravated by service.  

Evidence added to the record since the RO's 1971 decision 
related to the veteran's claim for chronic, undifferentiated 
type schizophrenia includes medical evidence that the veteran 
has been diagnosed with schizophrenia.  See e.g., September 
1975 certificate of attending physician; October 1980 and 
September 1982 VA psychiatric examinations.  In the April 
2004 report, Dr. Lugo reports that the veteran, who has been 
receiving treatment from him since June 2003, has a chronic 
neuropsychiatric disability related to his military service.  
The veteran was diagnosed in pertinent part with chronic, 
undifferentiated type schizophrenia and mood disorder, 
depressed type, due to general medical conditions.  The 
medical evidence of record and Dr. Lugo's statement were not 
previously of record and are, thus, considered new.  The 
opinion provided by Dr. Lugo regarding the etiology of the 
veteran's psychiatric condition is also considered material, 
as it cures the previous evidentiary defect at the time of 
the RO's 1971 decision.  Having found that new and material 
evidence has been presented since the last final denial of 
the claim, the claim for service connection for chronic, 
undifferentiated type schizophrenia is reopened for review of 
the claim on the merits.  

For the reasons discussed in the remand portion below, 
additional development of the evidence is needed to decide 
the reopened claim for service connection for chronic, 
undifferentiated type schizophrenia.

II.	Service connection claims

The veteran also seeks to establish service connection for 
malaria and for a renal condition, claimed as renal failure 
secondary to G6PD deficiency.  See VA Forms 21-4138 dated 
April 2004 and June 2004.  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2006).  

The veteran's service medical records do not indicate that 
the veteran was diagnosed with malaria during service, 
although they do indicate that he was taking an antimalaria 
drug known as Primaquine.  See May 1971 clinical record 
narrative summary from U.S. Walson Army Hospital.  A May 1971 
clinical record physical examination indicates that the 
veteran had mild renal failure due to hemoglobinuria.  There 
was no mention of either malaria or renal failure at the time 
of the veteran's discharge examination.  See June 1971 
reports of medical examination and history.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In 
addition to the lack of evidence in the veteran's service 
medical records that he had malaria, post-service medical 
evidence is also devoid of reference to, or treatment for, 
this condition.  In the absence of evidence that the veteran 
has malaria, service connection is not warranted.  
As for the veteran's claim for service connection for a renal 
condition, claimed as renal failure secondary to G6PD 
deficiency, the only post-service medical evidence of record 
related to this claim is Dr. Lugo's April 2004 report in 
which Dr. Lugo indicates that the veteran's past medical 
history includes mild renal failure due to hemoglobinuria.  
Although Dr. Lugo does diagnose the veteran with this 
condition, it is unclear whether the veteran currently has a 
renal condition, particularly because there is no indication 
that Dr. Lugo, who is a forensic psychiatrist, has provided 
treatment for a renal condition.  Irrespective of the lack of 
concrete evidence that the veteran currently has a renal 
condition, his claim for service connection must fail.  This 
is so because he contends that a renal condition is secondary 
to G6PD deficiency.  As noted above, however, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  In light of the fact 
that service connection for G6PD deficiency has been denied, 
the veteran's claim for service connection for a renal 
condition as secondary to G6PD deficiency must be denied.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for chronic, 
undifferentiated type schizophrenia has been reopened, any 
defect in the notice as required by Kent would be harmless.  

As for the remaining issues, including the unopened claim for 
service connection for G6PD deficiency, claimed as anemia, 
prior to the issuance of the rating decisions that are the 
subject of this appeal, the veteran was advised of the 
evidence needed to substantiate his claims (including the 
need to submit new and material evidence in order for his 
previously denied claim to be reconsidered and information 
regarding the evidence needed to support a claim for service 
connection on a secondary basis); that the RO would assist 
him in obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claims; and of the need to provide any evidence or 
information he might have pertaining to his claims.  See June 
2004 and May 2005 letters.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent, 
20 Vet. App. at 10 (2006).  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  There is no 
prejudice in proceeding with the issuance of a final 
decision, however, as the veteran's claims for service 
connection are being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as his service, VA and private medical records have been 
associated with the claims folder.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

The claim for service connection for chronic, 
undifferentiated type schizophrenia is reopened.  To this 
extent only, the appeal is granted.

New and material evidence has not been received to reopen the 
claim for service connection for G6PD deficiency, claimed as 
anemia.  The request to reopen this claim is denied.

Service connection for malaria is denied.

Service connection for a renal condition, claimed a renal 
failure secondary to G6PD, is denied.  


REMAND

Further development is needed before a decision can be issued 
on the merits of the veteran's claim for service connection 
for chronic, undifferentiated type schizophrenia.  Such 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

As an initial matter, the evidence of record reveals that the 
veteran is in receipt of compensation from the Social 
Security Administration (SSA) for his psychological 
condition.  See e.g., April 2004 psychiatric report from Dr. 
Lugo.  No request for records from the SSA, however, has ever 
been made.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims folder before a 
decision is rendered on the veteran's claim for entitlement 
to service connection.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In his April 2004 psychiatric report, Dr. Lugo also reports 
that he began treating the veteran in June 2003 and that the 
veteran was re-evaluated on ten subsequent occasions.  The 
Board acknowledges that the RO has requested the veteran to 
furnish information on any private medical records in support 
his claim for schizophrenia.  See June 2004 letter.  As the 
veteran's claim is being remanded, the RO should specifically 
request the veteran's authorization and consent for the 
release of records from Dr. Lugo.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that an appropriate medical examination is 
necessary for the purpose of ascertaining the current 
psychological disability diagnosis or diagnoses and to obtain 
an opinion regarding whether any diagnosis is related to 
service.  This is important because both the veteran and Dr. 
Lugo contend that the veteran was misdiagnosed with a nervous 
condition in 1971, less than six months after his discharge 
from service.  See March 2005 VA Form 9; April 2004 
psychiatric report.  An examination is also necessary to 
address the veteran's other contention that his schizophrenia 
was caused by the antimalaria treatment he received in 
service.  See January 2005 VA Form 21-4138.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  



Accordingly, the case is REMANDED for the following action:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

2.  Request the veteran's authorization 
and consent for the release of records 
from Dr. Lugo.  Obtain the records if 
authorization is given.

3.  When the above development has been 
completed, schedule the veteran for an 
examination for the purpose of 
ascertaining the current psychiatric 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service, to include whether 
schizophrenia was caused by the 
antimalaria treatment the veteran 
received in service, and whether the 
veteran was misdiagnosed in the year 
following his discharge.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available for review.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


